DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first connection electrode" in line 5; “the second connection electrode” in line 6; and “the fourth connection electrode” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 19 is interpreted as “The display device of claim 14, further comprising: a first sub emissive part corresponding to the first subpixel electrode; and a second sub emissive part arranged to be spaced apart from the first sub emissive part, corresponding to the second subpixel electrode, wherein the first connection electrode is arranged between the first sub emissive part and the transmissive area, the second connection electrode is arranged between the second sub emissive part and the transmissive area, and the fourth connection electrode is arranged between the first and second sub emissive parts and the transmissive area, and wherein the first sub emissive part and the second sub emissive part emit the same color of light.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG-Pub No.: 2016/0189593 A1, hereinafter, “Lee”).
Regarding claim 1, Lee discloses a display device (see Lee, FIG. 6) comprising:
a pixel electrode (111a+111b, ¶¶ [0069] and [0070]) including a first subpixel electrode (111a) and a second subpixel electrode (111b) that are spaced apart from each other within at least one subpixel (OLED1+OLED2) of a plurality of subpixels over a substrate (101, FIG. 6);
a driving transistor (DT2, FIG. 6) driving the at least one subpixel (OLED1+OLED2); and
a connection electrode structure (RH_1, ¶ [0044]) electrically connecting at least one of the first subpixel electrode (111a) and the second subpixel electrode (111b) of the pixel electrode with the driving transistor (DT2, FIG. 6).

Regarding claim 20, Lee discloses a display device (see Lee, FIG. 6) comprising:
a pixel electrode (111a+111b, ¶¶ [0069] and [0070]) including a first subpixel electrode (111a) and a second subpixel electrode (111b) arranged to be spaced apart from each other within at least one subpixel (OLED1+OELD2, FIG. 6) of a plurality of subpixels over a substrate (101, FIG. 6);
a driving transistor (DT2, FIG. 6) driving the at least one subpixel (OLED1+OLED2); and
a connection electrode structure (105b, ¶ [0063]) electrically connecting at least one of the first subpixel electrode (111a) and the second subpixel electrode (111b) with the driving transistor (DT2, FIG. 6),
wherein a repair line (RH_1+B, ¶ [0044]) is arranged between adjacent subpixels (OLED1+OLED2) of the plurality of subpixels in a direction crossing the at least one subpixel, and the repair line (RH_1+B) partially overlaps with the pixel electrode (111a+111b, FIG. 6).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US PG-Pub No.: 2020/0411605 A1, hereinafter, “Moon”).
Regarding claim 13, Moon discloses a display device (see Moon, FIGs. 5B and 6A) comprising:
a transmissive area (TA, FIG. 6A) transmitting external light of a substrate (100, FIG. 6A);
a first subpixel electrode (first from left 221’, ¶ [0154]) arranged in at least one subpixel (first from left OLED’) of a plurality of subpixels arranged adjacent to the transmissive area (TA, FIG. 5B);
a second subpixel electrode (second from left 221’, ¶ [0154]) spaced apart from the first subpixel electrode (first from left 221’) within the at least one subpixel (first and second from left OLED’);
a driving transistor (first from left TFT’) driving the at least one subpixel (first from left OLED’, FIG. 6A); and
a connection electrode structure (first from left D2, FIG. 6A) electrically connecting at least one of the first subpixel electrode (first from left 221’) and the second subpixel electrode with the driving transistor (first from left TFT’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG-Pub No.: 2020/0411605 A1, hereinafter, “Moon”), as applied to claim 13 above, and further in view of Lee et al. (US PG-Pub No.: 2020/0388653 A1, hereinafter, “Lee2”).
Regarding claim 18, Moon discloses the display device of claim 13, further comprising: an organic diode layer (first and second from left 222b’, ¶ [0161]) arranged over the first subpixel electrode (first from left 221’) and the second subpixel electrode (second from left 221’); a cathode electrode (first from left CE1’, FIG. 6A) arranged over the organic diode layer (first and second from left 222b’); an encapsulation layer (300, FIG. 2) arranged over the cathode electrode (first from left CE1’; 300 is above OLED, FIG. 2); wherein the plurality of subpixels (OELD’) are provided with four subpixels in quad arrangement (FIG. 5B), and the at least one subpixel emits at least one of red light (FIG. 5B), green light, blue light and white light.
Moon is silent regarding the emitted light being headed from the cathode electrode to the encapsulation layer, and a color filter arranged over the encapsulation layer to overlap the at least one subpixel.
Lee2, however, discloses a display device (see Lee2, FIG. 3), wherein emitted light is headed from a cathode electrode (330, ¶¶ [0078] and [0109]) to an encapsulation layer (400), and a color filter (CF1, FIG. 3) arranged over the encapsulation layer (400) to overlap at least one subpixel (P1, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Moon’s emitted light being headed from the cathode electrode to the encapsulation layer, and a color filter arranged over the encapsulation layer to overlap the at least one subpixel, as taught by Lee2, in order to improve light quality of a top-emission device.

Allowable Subject Matter
Claims 2, 10, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-9 and 11-12 depend upon claim 2; and claims 15-16 depend upon claim 14.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892